Exhibit 10.02

FIRST SUPPLEMENTAL INDENTURE

FIRST SUPPLEMENTAL INDENTURE (the “Supplemental Indenture”), dated as of
November 13, 2007, by and among THE WORNICK COMPANY, a Delaware corporation (the
“Issuer,” which term includes any successors under the Indenture), the
subsidiaries of the Issuer which include, RIGHT AWAY MANAGEMENT CORPORATION, a
Delaware corporation, THE WORNICK COMPANY RIGHT AWAY DIVISION, a Delaware
corporation, and THE WORNICK COMPANY RIGHT AWAY DIVISION, L.P., a Delaware
limited partnership (collectively, the “Guarantors”), and U.S. BANK NATIONAL
ASSOCIATION (the “Trustee”), as Trustee under the Indenture dated as of June 30,
2004 (as amended, the “Indenture”) between the Issuer and the Trustee.

WHEREAS, the Issuer has previously issued 10.875% Senior Secured Notes due 2011
in accordance with the terms of the Indenture; and

WHEREAS, the Issuer has requested an amendment to the Indenture on the terms and
conditions set forth herein; and

WHEREAS, Sections 9.1 and 9.2 of the Indenture provides that the Issuer, the
Guarantors and the Trustee may amend, supplement or otherwise modify the
Indenture with the consent of a stated percentage of Holders of a majority in
aggregate principal amount of the Notes then outstanding (a majority, 66 2/3 or
100% as the case may be); and

WHEREAS, the Holders of at least 66 2/3% in aggregate principal amount of the
Notes have consented to the amendment to the Indenture as set forth herein.

NOW, THEREFORE, the Issuer and the Trustee hereby agree as follows:

ARTICLE ONE

1.1           Definitions.   For purposes of the Supplemental Indenture, the
terms defined in the recitals shall have the meanings therein specified; any
terms defined in the Indenture and not defined herein shall have the same
meanings as defined in the Indenture; and references to Sections shall, unless
the context indicates otherwise, be references to Sections of the Indenture.

1.2           Amendment to “Permitted Indebtedness”.  Clauses (g) and (h) of the
definition of Permitted Indebtedness are hereby amended in their entirety to
read as follows:

 

(g)           The Issuer’s incurrence or the incurrence by any Guarantor of
Purchase Money Indebtedness or Capitalized Lease Obligations;

 

 

 

--------------------------------------------------------------------------------


 

 

 provided, that the aggregate amount of such  Indebtedness incurred and
outstanding at any time pursuant to this clause (g) (plus any Refinancing
Indebtedness incurred to retire, defease, refinance, replace or refund such
Indebtedness) does not exceed $5,000,000; and

 

(h)           if no Event of Default shall have occurred and be continuing, the
Issuer’s incurrence or the incurrence by any Guarantor of Indebtedness in an
aggregate amount incurred and outstanding at any time pursuant to this clause
(h) (plus any Refinancing Indebtedness incurred to retire, defease, refinance,
replace or refund such Indebtedness) of up to $5,000,000.

 

                                1.3           Amendment to “Permitted Lien”. 
Clause (i) of the definition of Permitted Lien is hereby amended by deleting the
phrase “clause (g)(i) of the definition of ‘Permitted Indebtedness’”  and
replacing it with the phrase “clause (g) of the definition of ‘Permitted
Indebtedness’”.

 

Clause (m) of the definition of Permitted Lien is hereby amended by inserting a
semicolon immediately after “Section 4.7(b)” and deleting the remainder of such
clause.

 

ARTICLE TWO

2.1           Amendment to Limitation on Incurrence of Additional Indebtedness
and Disqualified Capital Stock.

(a)           Section 4.7(b) of the Indenture is hereby amended to read in its
entirety as follows:

“The foregoing limitations of Section 4.7(a) will not prohibit the incurrence by
the Issuer or any Guarantor of Indebtedness pursuant to the Credit Agreement in
an aggregate amount incurred and outstanding at any time pursuant to this
Section 4.7(b) (plus any Refinancing Indebtedness incurred to retire, defease,
refinance, replace or refund such Indebtedness) not to exceed $27,500,000, plus
any interest thereon that is more than 30 days past due.”

ARTICLE THREE

ARTICLE THREE

                                3.1           Amendment to Trustee to Sign
Amendments, Etc.

                                                (a)           Section 9.7 of the
Indenture is hereby amended to read in its entirety as follows:

                                “Upon the request of the Issuer accompanied by a
resolution of its Board of Directors authorizing the execution of any such
amendment or supplemental indenture,

 

 

2

--------------------------------------------------------------------------------


and upon the filing with the Trustee of evidence satisfactory to the Trustee of
the consent of the Holders as aforesaid, and upon receipt by the Trustee of the
documents described in this Section 9.7, the Trustee shall join with the Issuer
in the execution of such amendment or supplemental indenture unless such
amendment or supplemental indenture adversely affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise, in which case the
Trustee may in its discretion, but shall not be obligated to, enter into such
amendment or supplemental indenture.  In executing any amendment or supplemental
indenture, the Trustee shall be entitled to receive indemnity reasonably
satisfactory to it and to receive and (subject to Section 7.1 hereof) shall be
fully protected in relying upon, an Officer’s Certificate and an Opinion of
Counsel stating that the execution of such amendment or supplemental indenture
is authorized or permitted by this Indenture.”

ARTICLE FOUR

4.1           Effectiveness.  The Supplemental Indenture shall become effective
as of the date hereof.

4.2           Effect of the Supplemental Indenture.  The Supplemental Indenture
supplements the Indenture and shall be a part and subject to all the terms
thereof.  Upon the effectiveness hereof, each reference in the Indenture to “the
Indenture,” “hereunder,” “hereof” or words of like import referring to the
Indenture, and each reference in any other agreement to “the Indenture,”
“thereunder,” “thereof,” or words of like import referring to the Indenture,
shall mean and be a reference to the Indenture as amended and supplemented
hereby.  Except as amended and supplemented hereby, the Indenture and the Notes
issued thereunder shall continue in full force and effect and are hereby
ratified and confirmed in all respects.

4.3           Waiver.  The execution, delivery and effectiveness of the
Supplemental Indenture shall not, except as expressly provided herein, operate
as a waiver of any right, power or remedy of any party hereto under the
Indenture, or constitute a waiver of any provision of any other agreement.

4.4           Counterparts.  The Supplemental Indenture may be executed in
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.

4.5           Governing Law.  The Supplemental Indenture shall be governed by,
and construed in accordance with, the laws of the state of New York without
regard to its conflict of laws principle.

[Remainder of Page Intentionally Left Blank]

 

3

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and delivered as of November 13, 2007.

 

THE WORNICK COMPANY,

 

as Issuer

 

 

 

 

 

By:

/s/ Jon P. Geisler

 

 

Name:

 Jon P. Geisler

 

 

Title:

 President & CEO

 

 

 

 

 

RIGHT AWAY MANAGEMENT
CORPORATION,

 

as Guarantor

 

 

 

 

 

By:

/s/ Jon P. Geisler

 

 

Name:

Jon P. Geisler

 

 

Title:

 President & CEO

 

 

 

 

 

 

 

 

 

THE WORNICK COMPANY RIGHT
AWAY DIVISION,

 

as Guarantor

 

 

 

 

 

 

 

 

 

By:

/s/ Jon P. Geisler

 

 

Name:

Jon P. Geisler

 

 

Title:

President & CEO

 

 

 

 

 

THE WORNICK COMPANY RIGHT
AWAY DIVISION, L.P.

 

as Guarantor

 

 

 

 

 

By:

/s/ Jon P. Geisler

 

 

Name

Jon P. Geisler

 

 

Title:

President & CEO

 

 

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

By:

/s/ Lawrence J. Bell

 

 

Name:

Lawrence J. Bell

 

 

Title:

Vice President

4

--------------------------------------------------------------------------------